DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

	Claim 1 is newly amended to include former claim 3 as well as to add new features to the claim.  Also, Claims 21-26 are newly added.

	Response to Arguments
Applicant’s arguments, see pages 7-8, filed 3/1/22, with respect to the rejection(s) of claim(s) 1, 2, 4, 7-9, 21-26 under the non-final have been fully considered and are persuasive because the claims have been newly amended.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference below.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyring (US Pub.: 2007/0249494) and in view of Li “Hierarchically Porous Gd 3+-doped CeO2. . “ and in view of Suib (US Pub.: 2017/0320042).

In another embodiment, the aerogel can include titania aerogels (para. 59).
As to the amount, Eyring teaches that the cerium loading can range from 10-90% and that higher loadings can be achieved by repeating cerium deposition (para. 11).  
Eyring does not disclose that the ceria is doped with Gd, Sm or La.
Li describes a rare earth doped CeO2 material used for its catalytic properties (abstract).  The reference explains that CeO2 is known for its ability to store and release oxygen (pg. 1235, para. 1) but that modification of that material by doping with Gd showed enhancement in oxygen-exchange processes associated with catalytic reactions (pg. 1235, para. 1).  After much analysis, Li explained that porous Gd-doped CeO2 showed much higher activity than porous CeO2 and CeO2 nanoparticles alone (pg. 1240, para. 1 in col. 1 “it can be clearly observed that porous Gd-doped CeO2 shows much higher activity than porous CeO2 and CeO2 nanoparticles).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ CeO2 in porous form-modified with Gd, as taught by Li for use in Eyring because Li explains that Gd added to porous CeO2 has improved effectiveness than just CeO2 alone and CeO2 nanoparticles alone.
The references do not specifically teach how much copper is in the catalyst however.
Suib teaches a mesoporous cerium oxide catalyst (title).  The reference teaches that the copper material may be modified with a second metal, such as copper oxide for effective catalyzation (para. 19).  As to the amount, Suib teaches use of cerium or ceria in an amount of 70-99 wt% (para. 20) and the second metal in an amount of 1-12 wt% (para. 21).
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyring, Li and Suib as applied to claim 1 above, and further in view of Li “Hierarchically Porous Gd 3+-doped CeO2. . “.
Li describes a rare earth doped CeO2 material used for its catalytic properties (abstract).  The reference explains that CeO2 is known for its ability to store and release oxygen (pg. 1235, para. 1) but that modification of that material by doping with Gd showed enhancement in oxygen-exchange processes associated with catalytic reactions (pg. 1235, para. 1).  After much analysis, Li explained that porous Gd-doped CeO2 showed much higher activity than porous CeO2 and CeO2 nanoparticles alone (pg. 1240, para. 1 in col. 1 “it can be clearly observed that porous Gd-doped CeO2 shows much higher activity than porous CeO2 and CeO2 nanoparticles).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ CeO2 in porous form-modified with Gd, as taught by Eyring, Li and Suib because Wenming explains that nanoparticle CeO2 are useable in decontamination using the oxygen vacancies of CeO2 and Li explains that Gd added to porous CeO2 has improved effectiveness than just CeO2 alone and CeO2 nanoparticles alone.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyring, Li and Suib as applied to claim 1 above, and further in view of Rolison (US Pub.: 2004/0180787).
Rolison describes an aerogel-based catalytic material that includes cerium oxide and catalytic metal (para. 6).  Rolison explains that either aerogel or ambigels can be used (para. 18) because aerogel and ambigels architectures provide important 3D design and application flexibility through the biocontinuity and the nanoscope networks of catalyst and mesopores (para. 24).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an ambigel instead of an aerogel material, as taught by Rolison for use with Eyring, Li and Suib because Rolison explains that these two types of composition have similar architectures for use in catalysts.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyring, Li and Suib as applied to claim 1 above, and further in view of Long, et al. “Architectural Design, Interior Decoration and 3-D Plumbing en Route to Multifunctional Nanoarchitectures”.
Long describes ultraporous aperiodic solids, such as aerogels and ambigels as both a nanoscopic, covalently bonded solid network of gel with vast open, interconnected space made up of three-dimensionally continuous nanoscopic pore networks (abstract).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an ambigel material instead of an .

Allowable Subject Matter
Claims 21-26 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 21-26 is/are allowable over the following reference(s): Hobson (US Pat.: 6410603), Hobson describes a polyoxometalate that can include Cu and/or Cerium ions (col. 3, line 55) along with a titania aerogel (see table 1, last test).  The amount of aerogel used may be in ratio to the POM (see table 1).  
Hobson does not state that the Cu-containing material is a nanoparticle or that the cerium is modified by Gd, Sm or La.
Eyring (US Pub.: 2007/0249494), Eyring describes a catalyst made from copper or gold nanoparticles (para. 90) that are combined with ceria aerogel (para. 90).  The aerogel is porous (para. 93).
In another embodiment, the aerogel can include titania aerogels (para. 59), but the reference does not teach that the titania aerogel composition is 80 wt% or less.
Therefore, it is clear Hobson or Eyring do(es) not disclose or suggest the present invention, nor is it obvious over the art.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
March 15, 2022